Citation Nr: 1217285	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  06-14 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to increased rating for the service-connected bilateral pes planus with bunions and corns, rated as 20 percent disabling prior to November 5, 2009, and as 30 percent disabling from that date.



REPRESENTATION

Appellant represented by:	Annette Rutkowski, attorney



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that increased the rating for the service-connected bilateral pes planus disability from 10 percent to 20 percent. 

During the course of the appeal custody of the file was transferred to the Atlanta RO in Decatur, Georgia, which is currently VA's Agency of Original Jurisdiction (AOJ). 

In November 2010 the Atlanta RO issued a rating decision that increased the evaluation of the disability to 30 percent effective from November 5, 2009.  However, the Veteran's appeal for increased rating before and after that date remains active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran requested in his substantive appeal that he be afforded a hearing before a Member of the Board at the RO ("Travel Board" hearing).  In May 2011 the Veteran requested his hearing venue be changed to a hearing before the Board via videoconference from the RO.  The Veteran was duly scheduled to testify by videoconference in December 2011, but the record reflects that he cancelled that hearing, and in March 2012 the Veteran's representative notified the Board in writing that he had withdrawn his hearing request and wanted his appeal to be decided without a hearing.  The Veteran's request for hearing is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(e) (2011).
 
The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.




REMAND

The file contains a May 2009 Notice of Decision by the Social Security Administration (SSA) notifying the Veteran he had been granted disability benefits for disabilities including the bilateral feet, hypertension and diabetes.  

Where there is actual notice to VA that the appellant is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the SSA decision granting disability benefits and the supporting medical documentation relied upon.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).

Since the Veteran's SSA records may be relevant to the claims on appeal, the AOJ should attempt to obtain those records before the appeal is adjudicated. 

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should obtain a copy of the Veteran's SSA disability determination and the records upon which the determination was based.  

2.  The RO should also undertake any other development it determines to be warranted.

3.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand the Board intimates no opinion as to any final outcome of law or fact warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


